Citation Nr: 1814190	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-43 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for gastritis, to include as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1960 to November 1966, and from October 1967 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In September 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's gastritis did not manifest in-service, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria for service connection for gastritis have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a June 2013 letter.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, military personnel records and post-service outpatient treatment records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded a VA medical examination in November 2015 with an addendum opinion added in October 2017. Based on the examination, including an addendum opinion, and the records, the VA medical examiner was able to provide adequate opinions.  Accordingly, the Board determines that VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examination. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for an adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2, 4-D; 2, 4, 5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicide agents, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.  Here, in this case, the Board concedes that the Veteran was exposed to herbicide agents as he was stationed on the USS Ingraham between September 1965 and November 1966, during which time the ship operated on inland waterways within Vietnam. However, gastritis is not a listed disease that qualifies for presumptive service connection.  As such, the Veteran cannot avail himself of the theory of presumptive service connection based on herbicide agent exposure. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After review of the record, the Board finds the Veteran's gastritis does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence of a disease or injury, and no medical nexus between active service and the current disability has been established.

At the outset, the Board notes that the Veteran has a current diagnosis of gastritis.  As such, the first element of service connection is met.  

Concerning the second element, the service treatment records show that in general the Veteran had normal abdomen and viscera without any complaints of stomach trouble or indigestion.  The Veteran did have severe abdominal cramps with diarrhea in June 1975, March 1980, and March 1982. However, these episodes of gastro-related symptoms were acute in nature as there were no ongoing treatments.  In fact, the VA examiner stated that the episodes appeared to be episodes of viral gastroenteritis and as such acute in nature.  Even the Veteran stated that he does not remember having abdominal symptoms when leaving the military.  Accordingly, the Board finds that these gastro-related symptoms were due to acute viral gastroenteritis as the service treatment records show that predominantly the Veteran had normal abdomen and viscera.  

A review of the post-service records shows that the Veteran was not diagnosed with gastritis until 2012, more than twenty-five years after service.  In 2005, the treatment records show a one-time occurrence of some blood in his stool, although an examination of his abdomen revealed unremarkable findings.  In 2006, the Veteran had mild tenderness in epigastrium to deep palpation and quiet distended abdomen.  In 2007, the treatment records note that the Veteran has diffuse chronically inflamed antrum and fundus of stomach which could possibly be gastritis or portal hypertensive gastropathy.  In 2009, the Veteran had complaints of occasional rectal bleeding.  In 2012, the Veteran was diagnosed with erosive gastritis. In 2015, the Veteran underwent esophagogastroduodenoscopy which revealed no evidence of gastric varices although the Veteran had mild diffuse portal hypertensive gastropathy.  Antrum and propyloric area had multiple small erosions with no active bleeding but the duodenum was within normal limits. 

In the November 2015 VA examination, the examiner opined that the Veteran's gastritis is less likely than not incurred in or caused by the Veteran's in-service injury, event or illness.  The examiner acknowledged the episodes of gastroenteritis during service but found that these episodes were acute in nature and related to viral illness as there were no historical or documented residuals noted on military discharge.  Further, the examiner stated that there is no evidence in medical literature that indicates the Veteran's current diagnosis of erosive gastritis is related to those remote episodes of viral gastroenteritis in the military. 

Pursuant to the September 2017 remand order, the examiner submitted an addendum opinion in October 2017.  The examiner opined that it is less likely than not that the Veteran's gastritis was caused or related to his conceded exposure to herbicide agents.  The examiner explained that gastritis is an inflammatory condition involving the mucosal lining of the stomach where the common mechanism of the gastritic inflammatory condition occurs from disruption in either acid production or mucosal protective properties.  As such, the delayed onset of the diagnosed gastritis (2012) from the conceded herbicide exposure (1965-1966) would weigh against a cause-effect relationship.  

The Board finds that the VA examiner's opinions are adequate because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, based on the reasons noted above, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight.  The examiner's opinion is found to be of greater weight than any opinion expressed by the Veteran concerning the etiology of his gastritis.  He is not shown to possess any medical expertise or experience and his lay opinion is not sufficient to establish etiology.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that his gastritis was not manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for gastritis, to include as due to exposure to herbicide agents, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


